Title: John Adams to Thomas Jefferson, 14 September 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir
Quincy
Sept: 14.
1813
          I owe you a thousand thanks for
your favour of Aug. 22
and its Enclosures, and
for
Dr Priestley’s “Doctrines of heathen Philosophy
compared with those of Revelation.”
your Letter to
Dr Rush,
and
the
Sillabus
Syllabus, I return inclosed with this,
according to your Injunction; though with great reluctance. May I beg a copy of
both? They will do you no harm: me and others much good. I hope you will pursue
your plan; for
I
am confident you will produce a Work much more valuable than
Priestleys; tho’
			 that is
curious and considering the expiring powers with which it was written,
admirable.
          The Bill in
Parliament for the
relief of Antitrinitarians
is a great Event; and will form an Epoch in Ecclesiastical History.
The
Motion was made by my Friend
Smith of
Clapham,
a Friend of
the
Belshams.
I Should be very happy to hear, that the Bill is passed.
          The human Understanding is a revelation
from its Maker which can never be disputed or doubted. There can be no
Scepticism,
Pyrrhonism or Incredulity or
Infidelity here. No Prophecies, no Miracles are necessary to prove this
celestial communication. This revelation has made it certain that two and one
make three; and that one is not three; nor can three be one. We can never be So
certain of any Prophecy, or the fullfillment of any Prophecy; or of any
miracle, or the design of any miracle as We are, from the revelation of nature
i.e. natures
God that two and two are equal to four. Miracles or Prophecies
might frighten Us out of our Witts; might Scare us to death; might induce Us to
lie; to Say that We believe that 2 and 2 make 5. But We Should not believe it.
We Should know the contrary.
          Had you and I, been forty days with
Moses on
Mount
Sinay
Sinai and admitted to behold, the divine
Shekinah, and there told that one was three and three, one: We might not have
had courage to deny it; but We could not have believed it. The thunders and
Lightenings and
Earthquakes and the transcendant Splendors and
Glories, might have overwhelmed Us with terror and Amazement: but We could not
have believed the doctrine. We Should be more likely to Say in our hearts,
whatever We might Say with our Lips, This is Chance. There is no God! No Truth.
This is all delusion, fiction and a lie or it is all Chance. But what is
Chance? It is motion; it is Action; it is Event; it is Phenomenon, without
cause. Chance is no cause
at all. it is nothing. And Nothing has produced all
this Pomp and Splendor; and Nothing may produce Our eternal damnation in the
flames of Hell fire and Brimstone for what We know, as well as this tremendous
Exhibition of Terror and Falshood.
          God has infinite Wisdom, goodness and power. He created
the Universe. His duration is eternal,
a parte Ante, and a parte post. His
presence is as extensive as Space. What is Space? an infinite, Spherical
Vaccuum. He created this Speck of Dirt and the human Species for his glory: and
with the deliberate design of making, nine tenths of our Species miserable
forever, for his glory. This is the doctrine of Christian Theologians in
general: ten to one.
          Now, my Friend,
can Prophecies, or miracles convince you, or me, that infinite
Benevolence, Wisdom and Power, created and preserves, for a time, innumerable
millions to make them miserable, forever; for his own Glory? Wretch! What is
his Glory? Is he ambitious? does he want promotion? Is he vain? tickled with
Adulation? Exulting and tryumphing in his Power and the Sweetness of his
Vengeance? Pardon me, my Maker, for these Aweful Questions. My Answer to them
is always ready: I believe no such Things. My Adoration of the Author of the
Universe is too profound and too Sincere. The Love of God and his Creation;
delight, Joy, tryumph, Exultation in my own existence, ’tho but an Atom, a
Molecule organique, in the Universe; are my religion. Howl, Snarl, bite, ye
Calvinistick? ye Athanasian Divines, if you will. ye will Say, I am no
Christian: I Say ye are no Christians: and there the Account is ballanced.
           yet I believe all the honest men among
you, are Christians in my Sense of the Word.
          When I was at Colledge I was a mighty
Metaphisian. At least I thought myself Such: and
Such Men as
Lock,
Hemenway, and
West thought me So too: for We were forever
disputing, though in great good humour.
          When I was Sworn as an Attorney in 1758, in
Boston, ’tho I lived in
Braintree; I was in a low State of Health; thought
in great danger of a Consumption; living on
Milk,
Vegetable Pudding and Water. Not an Atom
			 of Meat or
a drop of
			 Spirit.
My next Neighbour, my Cousin
my Friend
Dr
Savil was my Phisician Physician.
He was anxious for me, and did not like to take upon himself the Sole
Responsability of my recovery. He invited me to a ride.
I mounted my Horse and rode with him
to
Hingham, on a visit to Dr
Ezekiel Hersey, a Physician of great fame: who
felt my pulse, looked in my Eyes, heard
Savil describe my regimen and course of
Medicine; and then pronouned his
oracle “Persevere, and as Sure as there is a God in Heaven you will recover.”
He was an everlasting Talker, and ran out, into History, Philosophy
Metaphysicks, &c and frequently put questions to me, as if he wanted to
sound me, and See if there was any thing in me, besides
Hectic fever. I was young, and then
very bashful: however Saucy I may have Sometimes been Since. I gave him very
modest and very diffident Answers. But when he got upon Metaphysicks, I Seemed
to feel a little bolder, and ventured into Some thing like Argument with him. I
drove him up, as I thought, into a Corner, from which he could
not escape. Sir, it
will follow from what you have now advanced, that the Universe, as distinct
from God is both infinite and eternal. “Very true, Said
Dr
Hearsey: your inference is just; the Consequence is
inevitable; and I believe the Universe to be, both eternal and infinite.” Here
I was brought up! I was defeated. I was not prepared for this answer. This was
55 years ago.
          When I was in
England from 17585, to 1788 I may
Say, I was intimate with
Dr
Price. I had much conversation with him at his own House, at my
houses, and at the houses and Tables of many Friends. In some of our most
unreserved Conversations, when We have been alone, he has repeatedly Said to me
“I am inclined to believe that the Universe, is eternal and infinite. It Seems to me that an eternal and infinite Effect, must
necessarily flow from an eternal and infinite Cause; and an infinite Wisdom
Goodness and Power, that could have been induced to produce a Universe in time,
must have produced it from eternity.” “It Seems to me, the Effect must flow
from the Cause.”
          Now, my Friend
Jefferson,
Suppose an eternal Self existent Being existing from Eternity, possessed of
infinite Wisdom, Goodness and Power, in absolute total Solitude, Six thousand
years ago, conceiving the benevolent project of creating a Universe! I have no
more to Say, at present.
          It has been
long, very long a Settled opinion in my Mind that there is now, never
will be, and never was but one being who can Understand the Universe. And that
it is not only vain but wicked for insects
 to pretend to comprehend it.
          John Adams
        